Citation Nr: 1820515	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis. 

2.  Entitlement to service connection for a right shoulder disability, to include acromioclavicular joint degenerative joint disease and rotator cuff impingement syndrome, to include as secondary to a bilateral knee disability.

3.  Entitlement to service connection for a left shoulder disability, to include osteoarthritis and rotator cuff impingement syndrome, to include as secondary to a bilateral knee disability. 

4.  Entitlement to service connection for a bilateral hip disability, to include osteoarthritis as secondary to a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  The Appellant is the Veteran's fiduciary for VA purposes.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Reno, Nevada, Regional Office (RO) which denied service connection for a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, a right hip disability, and a left hip disability.

In May 2015, the Veteran was determined to be incompetent for VA purposes.  The Appellant was subsequently appointed as the Veteran's fiduciary for VA purposes.

In August 2016, the Board remanded this appeal for additional development.  There is substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2015, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the October 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issues.


FINDINGS OF FACT

1.  The Veteran asserts that his bilateral knee pain had onset around age 10, but the Veteran's entrance Report of Medical History (ROMH) affirmatively denies arthritis or rheumatism, bone, joint, or other deformity and painful or "trick" shoulders or knees.

2.  The right and left knee disabilities are not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran's bilateral shoulder disability is not shown to have been present in service, or for many years thereafter, nor is it due to or aggravated by a service-connected disability.

4.  The Veteran's bilateral hip disability is not shown to have been present in service, or for many years thereafter, nor is it due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection a bilateral knee disability are not met.
38 U.S.C. §§ 1101, 1111, 1131, 1132, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a right shoulder disability are not met.
38 U.S.C. §§ 1101, 1131, 1132, 1133, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for entitlement to service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1101, 1131, 1132, 1133, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for entitlement to service connection for a bilateral hip disability are not met.  38 U.S.C. §§ 1101, 1131, 1132, 1133, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.

The Veteran has argued that the Board failed in its duty to assist in failing to locate medical professionals who treated his claimed bilateral knee disability.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  The claimant must provide enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(1).  In the instant case, the Veteran has failed to provide necessary identifying information for the private physician(s) he sought treatment from in the 1970s and 1980s.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining records not in the custody of a Federal department or agency has been met.  Id.  The Board has obtained available post-service treatment records and provided a VA knee examination to assist the Veteran in substantiating his claim.

The Board also finds substantial compliance with the August 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran has current diagnoses of bilateral knee, hip, and shoulder disabilities.  The Veteran does not allege and the record does not show an event or injury in service that caused his bilateral knee, bilateral hip, or bilateral shoulder disabilities.  The Veteran has never specifically alleged an in-service injury that resulted in his knee disability but did testify at his hearing that pre-existing knee pain continued in service, worsening as he aged and causing hip and shoulder disabilities due to overcompensation in gait and balance.  He contends that his hip and shoulder disabilities are secondary to his bilateral knee disability.   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The initial determination is whether a bilateral knee disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2017).  In this case, while the Veteran's October 1966 enlistment examination noted a visual defect and pes planus, no bilateral knee disability was identified, nor did the Veteran report any knee problems at that time.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  

While the Veteran contends that his bilateral knee disability existed prior to service when he was a child, he did not report any knee problems on induction, nor did the examiner note any knee disabilities.  Additionally, the Veteran reported to his orthopedic surgeon in July 2014 that he felt the Army "bought him with his arthritis" which he thought started when he was young.  His surgeon opined that the wear and tear of life was the most likely source of the Veteran's bilateral knee condition and told him that he had no way to support the claim that his arthritis existed when he was 9 or 10 years old and that it was present when he was inducted into service.  Therefore, given the conflicting evidence of record, the Board finds that the Veteran's bilateral knee disability did not clearly and unmistakably preexist service, and the presumption of soundness is not rebutted.  Therefore, the Veteran's bilateral knee disability claim becomes one of direct service connection.    

The Veteran's service treatment records (STRs) show treatment for a "superficial" skin infection of the left knee; but otherwise, STRs and the separation examination reveal no complaints regarding the knees, shoulders, or hips.  Moreover, he affirmatively denied any knee problems or joint issues on his separation July 1968 Report of Medical History and stated, "good health."  In October 1968, the Veteran later averred that there been no change in his medical condition since his last medical examination in July 1968.  In post-service treatment, the Veteran endorses having knee and hip pain "all of life."  Based on the evidence of record, the Veteran began treatment at the VA in 2005, roughly 58 years after service separation, and was diagnosed with severe degenerative joint disease of the bilateral knees in August 2011, approximately 43 years after separation from service.  

The Veteran reported to his VA physician that chronic bilateral knee and hip pain had been present since his time on active duty in the 1960s.  Chronic joint pain was evident in the records beginning 2005.  However, the record lacked documentation related to causality, and the physician opined that it was impossible to say with "any reasonable degree of medical certainty (without resorting to mere conjecture) whether this veteran's degenerative joint disease is related to his military service."  In October 2016, a VA examiner opined that there was no evidence that the Veteran's arthritis was a result of military service.  He explained that arthritis is not related to leg cramping, a superficial infection of the skin would have caused osteomyelitis if it had entered the bone which the record showed no evidence of, and STRs show no evidence of a knee joint injury in service.  The examiner did not attribute the Veteran's bilateral knee disability to service.  The Board assigns high probative weight to the October 2016 opinion because the examiner reviewed the claims file and provided adequate rationale for the opinion.  

The Board has considered the Veteran's lay statements regarding the etiology of his bilateral knee disability.  While the Veteran is competent to report observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, the Veteran is not comptent to provide an etiology for his bilateral knee disability, and his assertions regarding the etiology of his bilateral knee disability are afforded low probative weight.   

The record lacks evidence that the Veteran's bilateral knee disability is related to service.  The Veteran reported other issues to physicians in service and on his ROMH, but arthritis and joint issues were affirmatively denied.  Though the Veteran asserts that his bilateral knee disability has pained him since service, the record lacks evidence of a connection between the Veteran's bilateral knee disability and his service.  Therefore, a preponderance of the evidence is against the claim for service connection for a bilateral knee disability on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § § 3.307 (a)(6), 3.309 (a).

The Veteran does not claim and the record does not support an event or injury in service that resulted in the Veteran's bilateral hip or shoulder disabilities.  Rather the Veteran asserted at his hearing that his hip and shoulder disabilities are due to overcompensation in gait and balance as a result of his bilateral knee disability.  Service connection is not warranted on a direct or presumptive basis.

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) the current disability being either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's bilateral knee disability is not due to or a result of service.  Though the Veteran is diagnosed with bilateral hip and shoulder disabilities, there is no evidence that these disabilities were caused or aggravated by a service-connected disability.  Therefore, secondary service connection is also not warranted.



ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral hip disability is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


